         Case 1:20-cr-00330-AJN Document 231 Filed 04/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                               4/21/21


  United States of America,

                  –v–
                                                                       20-CR-330 (AJN)
  Ghislaine Maxwell,
                                                                            ORDER
                         Defendant.


ALISON J. NATHAN, District Judge:

       The Court will schedule a trial date for the severed perjury counts after trial of the non-

perjury counts is completed. Given that and in light of the representations in the Government’s

April 21, 2021 letter, see Dkt. No. 227, the Court intends to defer resolution of the pending

motions to suppress (including resolution of the request for an evidentiary hearing) until after the

trial on the non-perjury counts. If either side objects, counsel shall state the basis for any

objection by letter on or before by 5pm on Thursday, April 22, 2021.

       SO ORDERED.



Dated: April 21, 2021                               __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge
